Name: Commission Regulation (EEC) No 2101/89 of 13 July 1989 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 / 12 14. 7. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2101/89 of 13 July 1989 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency Article 3 The deadline for the submission of tenders at the head ­ quarters of the Commission of the European Communi ­ ties shall be at 3 p.m. local time, on 13 September 1989. Article 4 The closing date referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (a) at the end of the fourth month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities, in respect of at least one-third of the lots ; (b) at the end of the sixth month following the said date for the remaining tobacco. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1251 /89 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 (3), as last amended by Regulation (EEC) No 3263/85 ("*), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas payment for all these lots is made before the tobacco is removed ; whereas it should be provided that, at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 5 1 . The security referred to in Article 5 of Regulation (EEC) No 3389/73 must be lodged with and made payable to the Ypiresia Diachirisis Agoron Georgikon Proionton (YDAGEP), Acharnon 5, GR-Athens 108. 2. The Commission shall inform the relevant interven ­ tion agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3. On application by the person concerned, the secu ­ rity shall be released in instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished. Article 1 Nine lots of baled raw tobacco from the 1986 and 1987 harvests, held by the Greek intervention agency, with a total weight of 11 211 693 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export. Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73 . (') OJ No L 94, 28. 4. 1970, p. 1 . Article 6 This Regulation shall enter into force on the third day folowing its publication in the Official Journal of the European Communities. (') OJ No L 129, 11 . 5 . 1989, p. 16 . (') OJ No L 345, 15 . 12. 1973, p. 47. O OJ No L 311 , 22. 11 . 1985, p. 22. 14. 7. 89 Official Journal of the European Communities No L 201 /13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 201 / 14 Official Journal of the European Communities 14. 7 . 89 ANNEX Lot No Variety Harvest Weight (kilograms) 1 Mavra Kaba Koulak classic and Elassona Kaba Koulak non-classic Katerini Burley EL Basmas 1986 1986 1986 1986 1986 1986 306 491 623 250 155 308 229 960 252 050 238 844 1 805 903 2 Mavra Kaba Koulak classic and Elassona Kaba Koulak non-classic Katerini Burley EL 1986 1986 1986 1986 1986 306491 567 712 163 129 229 988 252516 1 519 836 3 Mavra Kaba Koulak classic and Elassona Kaba Koulak non-classic Katerini Burley EL 1986 1986 1986 1986 1986 306 491 567 740 163 155 229 988 252 617 1 519 991 4 Myrodata Agrinon Zichnomyrodata Mavra Katerini 1986 1986 1987 1986 699 479 137 200 338 132 289 768 1 464 579 5 Kaba Koulak classic Elassona Katerini 1987 1987 1986 496 384 341 954 400 154 1 238 492 6 Mavra Basmas 1987 1987 333 872 91 826 425 698 7 Mavra Basmas 1987 1987 447 165 197 561 644 726 8 Burley EL Burley EL Katerini Basmas 1986 1987 1987 1987 754 261 97 697 581 203 197 562 1 630 723 9 Katerini Basmas 1986 1987 689 921 271 824 961 745 Total 1 1 21 1 693